DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: system (500).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the PCB comprising an auxiliary board must be shown or the feature(s) canceled from the claim(s).  Currently, the PCB shown in Figure 4 does not include/comprise an auxiliary board. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: 
Paragraph [0031], line 3, “a processor” should be –a processor 110--;
Paragraph [0038], line 4, “a sensor array” should be –a sensor array 550--;
Paragraph [0040], line 6, “sensor array 500” should be –sensor array 550.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 13 recite “a PCB is in operable communication with at least one of the following: a potentiometer and a voltmeter.” The potentiometer and voltmeter are only mentioned in paragraph [0040] where is states that they are in operable communication with the batteries during operation of the hydraulic system. There is no discussion or description of how the voltmeter or potentiometer are in communication with a PCB. The PCB is described as being in operable communication with a microprocessor, transmitter, receiver, near-frequency communication device, I/O device and programmer. There is no mention of the PCB communicating with or being in communication with a potentiometer or voltmeter. 
Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6 and 15 recite “the PCB comprises an auxiliary board.” The auxiliary board is described in the specification as reference character 510 in paragraph [0040].  The auxiliary board is shown to be a part of system 500, but is not discussed, and not shown in the Figures, as being part of the PCB. Figure 4 shows the PCB and its contents, but does not include the auxiliary board. Further, it is unclear from the specification of what an auxiliary board comprises. The description in paragraph [0040] merely states that it provides “auxiliary input to the controller … if required by the user.” As such, Examiner cannot ascertain exactly what is encompassed with an auxiliary board and how it is integrated into the PCB.
Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8 and 17 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 8 and 17 recite the limitation “a sequence module receives input from the programmer to operate the hydraulic system.” The sequence module is only described in paragraph [0038] in that the sequence module 320  is part of the control module. There is no description of the operation of the sequence module or that it receives input from a programmer. The programmer is mentioned and described in paragraph [0039] where it states the programmer is in operable communication to the PCB and the programmer provides a means for receiving operation function from the user in addition to stored settings from the memory to operate the hydraulic system of the vehicle. There is no description linking the programmer and the sequence module, further, there is insufficient description that would allow one of ordinary skill in the art to know that the sequence module receives input from the programmer or how the sequence module performs. The specification fails to teach how to make and use the claimed aspects of the invention without undue experimentation.
Claims 9 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 9 and 18 contain the limitation “the sensor array to determine a threshold, wherein exceeding the threshold transmits an alert signal to the emergency module.” The specification does not contain any details on how to determine the threshold or the values of the threshold. Paragraph [0038] states that the fail-safe module may default to an OFF setting if a threshold is exceeded. This is the only example used to show the determination of a threshold; however, this does not further define what or how a threshold is determined. Further, the setting being set to OFF is not “transmit[ing] an alert signal to an emergency module.” The signals for the emergency module are discussed in relation to operational instructions and the safety of the user and integrity of the hydraulic system. There is no mention or further description of when a threshold is exceeded an alert signal is transmitted to the emergency module. The specification does not provide enough description for one of ordinary skill in the art to determine what the threshold would be, and how it is determined or used when exceeded. It is further not indicated what part or fluid is being monitored by the temperature sensor. Therefore, the specification fails to teach how to make and use the claimed aspects of the invention without undue experimentation. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the user" in line 10 and 13, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 13 recite “wherein a PCB is in operable communication,” but the claim is unclear to where the PCB is in the controller or how it would be integrated into the previous claim. The Examiner suggests amending language to better recite including a PCB into the system. 
Claims 8 and 17 recite the limitation "the programmer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear where the PCB is located. Claims 4 and 13 recite “the controller … wherein a PCB is in operable communication with …”. There is no previous mention of a PCB, and the claim does not provide language for connecting the PCB in the controller. The examiner suggests clarifying the language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2021/0309063 to Negishi et al. in view of US Patent 5,042,833 to Kawabata. 
Regarding claims 1, 10, and 20, Negishi discloses a hydraulic suspension system controller (14, 17), comprising: a controller (14, 17) in operable communication with a hydraulic system of a vehicle (see Abstract), the controller comprising at least one display (17 and at least Figures 2-4), at least one indicator (13), and a plurality of buttons (see buttons on 17 in Figure 1A; see also Figures 2-4), wherein each button corresponds to a function of the controller (see Figure 2-4), and wherein each function effects the hydraulic system to raise and lower at least one of a plurality of solenoids each (see at least paragraph [0014]) in operable communication with a hydraulic actuator to extend or contract the hydraulic actuator (see at least paragraph [0050]); and a memory in operable communication with the controller, the memory (1910) to store a plurality of operational functions and permit the user to select the plurality of operational functions using the plurality of buttons on the controller (see paragraph [0240]). Negishi discloses having a warning light, and capability to notify based on issues within the system (see paragraph [0061]). Negishi discloses an indicator light (13) to indicate normal or faulty operating conditions, wherein the indicator light is positioned on a housing of the controller (see paragraph [0079]). Negishi fails to disclose having a fail-safe module in operable communication with the controller, the fail-safe module receiving a plurality of signals from a sensor array to monitor the hydraulic system. 
Kawabata discloses having a fail-safe system with a fail detector for detecting failure of control system which includes sensors, and control unit (see Abstract, and Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used a fail-safe system of Kawabata on the suspension control system of Negishi in order to create a safer suspension system in order to detect failure to aid in resuming normal suspension operation (see col. 1, lines 10-19).
Regarding claims 2 and 11, Negishi discloses the controller is in wireless communication with the system (see paragraph [0087]).
Regarding claims 3 and 12, Negishi discloses the sensor array comprises a temperature sensor (suspension oil temperature, see paragraph [0132]).

Claims 4-9, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Negishi and Kawabata as applied to claims 1-3, 10-12 and 20 above, and further in view of US Patent 8,892,055 to Gasperi et al. (hereinafter Gasperi).
Regarding claims 4, 7, 13, and 15, Negishi and Kawabata are discussed above, but do not discloses the circuitry and elements used for the controllers in detail. Negishi does disclose using a PCB to create the digital suspension adjuster (605a; see paragraph [0171]). However, the details claimed for the controller and PCB are old and well-known parts of a controller or control circuit as evidence in Gasperi. 
Gasperi is just one example of a controller system with an interface system for performance monitoring. Gasperi discloses the interface system (110) including potentiometers is in operable communication with a transceiver (112, 120) including a PCB. Gasperi further discloses the PCB (112, 120) having a transmitter and receiver to send and receive information (114, 130) to and from the controller (see col. 3, lines 26-39, and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have used the potentiometer and PCB of Gasperi for effective control on the controller of Negishi with the fail-safe system of Kawabata. In view of the teaching of Gasperi, the arrangement of conventionally known components on the system of Negishi in view of Kawabata would have been obvious and well-known to provide proper circuitry on an interface.
Regarding claim 5 and 14, Negishi discloses the controller being in operable communication with a battery or batteries (12; see paragraph [0207]).
As best understood of what is intended from claims 6 and 15, Negishi discloses having an auxiliary board for user input (see Figure 9).
	As best understood of claims 8 and 16, Negishi discloses having a sequence module receives input from the programmer to operate the hydraulic system (see paragraphs [0078] and [0081]).
	Regarding claims 9 and 18, Negishi discloses an analytics module receiving information from a sensor array to determine a threshold, wherein exceeding the threshold transmits a warning signal (see paragraphs [0061] and [0079]).
	Regarding claim 19, Negishi discloses a plurality of buttons to control the functions of each corner of the vehicle (see paragraph [0155]-[0162], 605, and Figure 2C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the PTO-892 includes vehicles with hydraulic suspensions, controls for suspensions, and controls for vehicle dynamics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614